Case 8:21-cv-01749-SDM-SPF Document 4 Filed 07/21/21 Page 1 of 3 PageID 71


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION




                NOTICE: COMPLIANCE WITH LOCAL RULE 1.08

         Local Rule 1.08, which appears below, governs the form of a pleading,

  motion, or other paper. Counsel must ensure compliance with Local Rule 1.08.

         By limiting the pages permitted in certain circumstances, Local Rule 3.01

  intends to place the parties “on an equal footing” by, among other things, reasonably

  limiting the length of the parties’ papers. But some parties undertake to defeat the

  purpose of Rule 3.01 and to gain an unjust advantage by an array of devices,

  including by an unusual or specialized typeface, by less than double-spaced (2.0

  spaces) text, and by manipulation of the settings on the word-processing program to

  produce a paper with more words and more lines per page but on the same number

  of pages used by an adversary.

         For example, the subtle but real advantage gained by using Times New

  Roman (and some other typefaces) is illustrated by comparing these two lines (each

  font is “normal” letterspacing and each is 13-point):

  Calisto MT: Why in the world should we not choose an advantageous typeface?
  Times NR: Why in the world should we not choose an advantageous typeface?

         Similarly, the effect of manipulative letterspacing is illustrated by comparing

  these five lines (each entry is 12-point Calisto MT but the letterspacing is biased as

  specified):
Case 8:21-cv-01749-SDM-SPF Document 4 Filed 07/21/21 Page 2 of 3 PageID 72



  115%:   Why in the world should we not deceptively adjust the letterspacing?
  106%:   Why in the world should we not deceptively adjust the letterspacing?
  100%:   Why in the world should we not deceptively adjust the letterspacing?
  94%:    Why in the world should we not deceptively adjust the letterspacing?
  85%:    Why in the world should we not deceptively adjust the letterspacing?

        History proves that Local Rule 1.08 is necessary to restore parity and improve

  legibility. Compliance with Local Rule 1.08 is easily achieved with each word

  processing program in common use. For more information on document

  preparation, consult authorities such as Matthew Butterick, Typography for Lawyers

  (2nd Edition, 2015).

               Rule 1.08 Form of a Pleading, Motion, or Other Paper

                       (a) TYPOGRAPHY REQUIREMENTS. Except as provided
               in (b), each pleading, motion, or other paper, excluding an
               exhibit, an attachment, a transcript, an image, or other
               addendum, must conform to these requirements:

                Paper Size            8½ x 11 inches

                Margins               1 inch

                Page Numbering        Bottom center but no numbering
                                      necessary on page one

                Main Text             At least 13-point, 2.0 double-spaced

                Indented Quotation    At least 12-point, single-spaced

                Footnote              At least 11-point, single-spaced




                                           -2-
Case 8:21-cv-01749-SDM-SPF Document 4 Filed 07/21/21 Page 3 of 3 PageID 73




               Typeface                Book Antiqua
                                       Calisto MT
                                       Century Schoolbook
                                       Georgia
                                       Palatino

               Character Spacing       Scale: 100%
                                       Spacing: Normal
                                       Position: Normal

                     (b) ANOTHER PERMISSIBLE TYPEFACE. Times New
              Roman is permitted if the main text is at least 14-point, an
              indented quotation is at least 13-point, a footnote is at least
              12-point, and the paper otherwise complies with (a).

                     (c) Requirements for Other Submissions. The judge can
              permit a party to file a tangible rather than an electronic paper
              or a handwritten rather than a typewritten paper. The party
              must use opaque, unglazed, white, unbound paper with print
              on only one side.

        ORDERED in Tampa, Florida, on February 5, 2021.




                                             -3-
